Citation Nr: 0406278	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  01-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to the benefits 
sought.  The veteran subsequently perfected this appeal.

A hearing was held at the RO in January 2003.  A 
videoconference hearing before the undersigned was held in 
November 2003.  Transcripts of these hearings have been 
associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran contends that he is entitled to service 
connection for a psychiatric disability.  On review of the 
claims folder, the Board finds that further development is 
necessary.  
 
The veteran reported treatment at the VA outpatient clinic 
(VAOPC) in Tallahassee, Florida.  A June 1999 statement from 
a VA staff psychologist indicates that the veteran has 
received mental health treatment at VAOPC Tallahassee since 
July 27, 1993.  On review, the claims folder currently 
contains records from this facility for the periods from 
approximately August 1999 to June 2001 and from January 2003 
to March 2003.  Thus, additional VA treatment records must be 
obtained.

The veteran testified that he is currently receiving Social 
Security disability benefits based on a diagnosis of bipolar 
disorder.  Records from the Social Security Administration 
are not contained in the claims folder.

The veteran has not been provided a VA examination with 
regard to his claim for benefits.  Pursuant to the VCAA, a 
medical opinion should be obtained if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); see 
Charles v. Principi, 16 Vet. App. 370 (2002).  

VA outpatient records indicate that the veteran currently 
receives mental health treatment and that he has been 
variously diagnosed with schizotypal personality disorder, 
major depressive affective disorder, major depression, 
obsessive-compulsive disorder, and dysthymia.  

Service medical records indicate that on examination for 
enlistment in May 1967, the veteran's psychiatric system was 
reported as normal on clinical evaluation and no psychiatric 
abnormalities were noted.  A December 1967 Certificate from 
the Mental Hygiene Consultation Division of the U.S. Army 
Hospital in Fort Ord indicates that the veteran was seen by 
the examiner on three occasions.  Results of psychological 
testing revealed someone with pre-psychotic thinking who was 
very marginally adjusted.  Diagnosis was "personality, 
schizoid, manifested by tangential thinking, pre-psychotic 
thought processes on psychologicals and difficulty in 
understanding and structuring his environment."  The 
examiner noted that this existed prior to service and was not 
in the line of duty.  The examiner recommended that the 
veteran be separated based on his feeling that, given the 
veteran's temperament, the stress of normal military duty 
would very likely precipitate an overt psychotic break.

The veteran claims that service medical records reflect that 
he was prescribed Mellaril to alleviate his symptoms and that 
he was taking a rather high dose that was usually reserved 
for those with acquired psychiatric disability.  

The veteran testified that he did not have any psychiatric 
problems prior to service.  He indicates that he received 
prescription medication during service and contends that if 
he really had a personality disorder, as opposed to a 
psychiatric disorder, he would not have been prescribed 
medication.  He reported that he has had the same sort of 
symptoms since his discharge from service and has had periods 
where he functioned well and periods where he did not.  He 
reported a spotty employment history and that he was 
currently unemployed.  

On review, the Board finds that the requirements are 
sufficiently satisfied to warrant a VA examination to 
determine the appropriate diagnosis and whether the veteran 
currently has a psychiatric disability that is related to his 
active military service or events therein.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain the veteran's 
medical records regarding psychiatric 
treatment from the VAOPC Tallahassee, 
Florida, for the following periods: from 
July 1993 to August 1999; from June 2001 
to January 2003; and from March 2003 to 
the present.  All records obtained should 
be associated with the claims folder.

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records upon which an award of 
disability benefits was based.  

4.  Upon completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed psychiatric 
disability.  The examiner should provide 
an opinion, based on a review of all the 
evidence as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
psychiatric disability is related to the 
veteran's service or events therein.  A 
complete rationale for the opinions 
expressed should be provided.  References 
to supporting evidence in the record 
would be helpful, and the examiner should 
reconcile any findings with the service 
medical records (commenting on the 
dosages of Mellaril prescribed and the 
December 1967 mental health consult) and 
the post-service VA treatment records.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


